Title: From Thomas Jefferson to Craven Peyton, 16 August 1805
From: Jefferson, Thomas
To: Peyton, Craven


                  
                     Dear Sir, 
                     Monticello Aug. 16. 05
                  
                  I have recieved a letter from mr Hay asking whether he shall enter an appeal? and informing me he has written to you on the subject, it would be necessary for me to know whatever has passed relative to this, & as it is important & pressing in time, I am obliged to ask a consultation with you. Accept my friendly salutations
                  
                     Th: Jefferson 
                     
                  
               